Citation Nr: 1314088	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disability, to include scarring and alopecia, as secondary to service-connected genitourinary disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to July 1970 and from June 1973 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada. 

In January 2008, the Veteran testified before a Decision Review Officer in Reno, Nevada.  A transcript of that hearing is of record. 

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In May 2010, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his skin disability is due to the medication which he takes for his service-connected genitourinary disability.  As noted, the Board previously remanded this matter to the RO for additional development in May 2010.  The claims file contains differing clinical opinions as to whether the Veteran's skin disability, however diagnosed, is due to his use of the medication, "oxybutynin", or due to Lupus.  The Board's directives were designed to help clarify the etiology of the Veteran's skin disability by obtaining what appeared to be missing evidence.



In the remand of May 2010, the Board therefore directed the RO to provide the Veteran with VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for a skin disability, to include any biopsies, to include the biopsy or biopsies in 2006.  The RO was also instructed to include VA dermatology and pathology records, not already associated with the claims file, which presumably would include the 2006 biopsy or biopsies that were referred to in the treatment notes, but were not contained in the claims file.

In response, the RO issued a VA Form 21-4142 to the Veteran and received another copy of Dr. Murphy's records and correspondence as well as a copy of the July 2004 pathology report stating that immunofluorescence studies of the Veteran's scalp biopsy were negative.  Stated another way, the RO received copies of evidence already in the file but did not obtain what appears to be relevant evidence still missing, e.g., the 2006 biopsies.  

It does not appear that the RO requested VAMC to provide any outstanding available pathology reports (to include biopsy reports) not associated with the file.  Therefore on remand, the Board directs the RO to specifically request all VAMC pathology reports (to include biopsy reports) for the relevant time period, including from 2006.

In a similar manner, as to the pathology report noted by Dr. M in October 2006, there is a suggestion from the Veteran's testimony that the skin biopsy Dr. M. mentioned had been analyzed at Stanford University.  (See March 2010 Board hearing transcript at page 25.)  Therefore, the RO should request that the Veteran complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information specifically directed to Stanford University  and any other non-VA facility.

In this regard, the Board notes that there are additional VA records which need to be obtained.  The Veteran testified that in the mid-1990s he started receiving treatment at the San Francisco VAMC as well as the Reno VAMC.  It appears that the file contains outpatient notes from Reno VAMC and from San Francisco but, but not dermatology reports dated in the 1990s.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, on remand, the RO should request outstanding dermatology treatment records dated in the 1990s from the Reno VAMC and the San Francisco VAMC, including all records which may not be in digital/computer form.

The May 2010 remand also requested a VA medical opinion regarding the relationship between the Veteran's current skin disability and the Veteran's medication prescribed for his service-connected genitourinary disability.  The Veteran was provided a VA examination in November 2010 and the examiner issued a report with an opinion that the Veteran's skin disability, whatever it is, is not related to the medication.  The Board understands the examiner's opinion to be based at least in part that the Veteran started taking oxybutynin in 1996 but did not seek treatment for any skin symptoms until 2002.  The Veteran testified, however, that he started experiencing symptoms such as itching shortly after he was started on oxybutynin.  In addition, it appears that the Veteran sought treatment for the skin condition at San Francisco VAMC in the 1990s before seeking treatment at the Reno VAMC.  Lay evidence concerning symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the Board has determined it would be helpful for the November 2010 VA examiner to provide a supplemental opinion if evidence is obtained that demonstrates that the disability symptoms began before 2002.

In addition, the history obtained in the November 2010 examination includes the Veteran raising the possibility that his skin disability and symptoms are due to Agent Orange exposure while he served in Vietnam.  Evidence in the file confirms the Veteran served in Vietnam during the Vietnam era.  Although the exact nature of the Veteran's skin disability is still unclear, and as chloracne is presumed to be caused by exposure to Agent Orange and other herbicides, the file does not contain a medical opinion either establishing the diagnosis of, or ruling out, chloracne.  Even if a presumptive disability due to Agent Orange exposure is not present, see 38 C.F.R. §§ 3.307, 3.309, the Veteran is not precluded from establishing service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  There is no medical opinion determining whether the Veteran has a skin disorder, to include chloracne, due to Agent Orange or other herbicide exposure or determining whether the skin disability is otherwise directly related to service instead of secondarily caused by medication used to treat the service-connected genitourinary disability.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or to execute VA Form 21-4142, Authorization and Consent to Release Information to authorize VA to obtain medical records from Stanford University, including pathology reports and records, or any other non-VA treatment facilities in which he was treated for a skin disability, to include any biopsies.  If necessary, the RO should contact Dr. M., the physician who referred to a 2006 pathology report and ask for copies of the pathology report referred by him in his outpatient note or information as to where the biopsy was tested or analyzed. 

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain all VAMC records from 1996 to the present from San Francisco VAMC and any other associated outpatient clinics to include reports of all laboratory diagnostic tests and pathology examinations, to include biopsy reports.  The RO is specifically directed to request not only electronic outpatient notes, but to contact the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  The RO must obtain copies of all pathology reports from Reno VAMC and San Francisco VAMC from 1996 to the present, to include biopsy reports.  

All efforts to obtain these records must be documented in the file.

3.  After the foregoing record development is completed, have the same VA examiner who conducted the November 2011 examination, or appropriate substitute, to review the file, and if deemed necessary, provide the Veteran a VA examination to ascertain the nature and etiology of his skin disability.

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided

The examiner is asked to determine whether the Veteran has a current skin disability, to include chloracne, at any time since receipt of his claim for service connection, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's skin disability began in service or is causally and etiologically related to service, to include exposure to Agent Orange or other herbicides.  In rendering such opinion, the examiner must consider any additional evidence obtained which demonstrates the Veteran received treatment for skin complaints in the 1990's at the Reno VAMC and/or the San Francisco VAMC.  The examiner is requested to consider the evidence and accepted medical principles pertaining to the history, manifestations, clinical course, and character of the skin disability found.  

The examiner is asked to specifically consider and comment on the evidence that the Veteran started experiencing skin symptoms such as itching shortly after he began taking oxybutynin.

The examiner is also asked to consider and comment on the clinical significance of the July 2004 direct immunofluorescence studies of the Veteran's scalp biopsy which were negative for Ig(immunoglobulin)G, IgM, IgA, C3, and fibrinogen and how such results correlate with a diagnosis of DLE.  

If, however, after a review of the record, an opinion on any relationship to service, or service-connected disability, is not possible without resort to speculation, the VA examiner is asked to clarify whether such opinion is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge, and if so, identify any additional development which would render such an opinion possible.

4.  After the foregoing record development is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


